DISSENTING OPINION OP
J. ALFRED MAGOON, ESQ..
I am unable to concur in the opinion of the Court. Were I not satisfied that the defendants should prevail in this case a difficulty presents itself which cannot be overcome on this appeal as the case now stands.
The original plaintiffs were Mary O. Aldrich, Helen B. King, Harriet N. Brown, Henry S. Swinton, Charles E. S. Swinton, Helen M. Seal and Norman Brown, and Douglas K. Brown, by their next friend W. O. King.
Henry S. Swinton has practically disclaimed in his testimony, and it is perhaps immaterial as to him whether he is party plaintiff or defendant. Helen M. Seal, by stipulation, was made party defendant, but an order of the Court signed October 24th, 1899, contains the following, — “said suit shall hereafter be entitled *152Mary 0.' Aldrich, Helen B. King, Henry S. Swinton, Helen M. Seal and Norman Brown by W. O. King, his next friend, vs. Priscilla E. Hassinger, Annie M. Turton and Henrietta E. Ross and Douglas K. Brown.” It will be observed that Mrs. Seal is still improperly joined as party plaintiff and that Charles E. S. Swinton and Hattie K. Brown by the same order are left out of the case entirely with nothing on the record to show the reason therefor. The interests of Charles E. S. Swinton are directly opposed to those of Mary C. Aldrich, Helen B. King, Norman Brown and Harriet N. Brown, and he should not be a party plaintiff in this action as he has not now and never has had independent counsel herein, and has not personally made any appearance in the case. "While it is not necessary that a party plaintiff having interests adverse to the other plaintiffs should in equity be a defendant, (1 Pom. Eq. Jur. p>. 98) it is essential that the record show that he is represented, if he be made a party plaintiff, but no attorney can represent conflicting interests in a case.
“An attorney cannot accept employment from adverse litigants at the same time and in the same controversy, though his intentions and motives are honest. The rule is a rigid one and designed, not alone to prevent the dishonest practitioner from fraudulent conduct, but as well, to preclude the honest practitioner from putting himself in a position where he may be required to choose between conflicting duties, or be led to an attempt to reconcile conflicting interests rather than to enforce to their full extent the rights and interests which he should alone represent.”
Strong v. International Building Loan & Investment Union, 82 Ill. App. 426 and see Weeks on Attorneys p. 548, 15 Ency. Pld. & Pr. p. 584. It is a familiar rule of equity that all persons materially interested in the event of the suit, must be made parties. This confusion with reference to the parties and their appearance is, in all probability, due to the fact that this litigation has been before the Courts, in one way or another, since 1891, and many different counsel have appeared in the case. As I desire that no misunderstanding shall arise with reference to what I have above stated, I will say that no reflection of any kind is directed against counsel in the case, either for the real plaintiffs *153or the defendants, for nothing could be more honorable than ■their conduct in their most able presentation of this case.
Counsel for Mrs. Aldrich, Mrs. Ring, Harriet N. Brown and Norman Brown, who should be the real plaintiffs in this case as it now stands, rely for relief upon two grounds. They, in the first place, contend that a precatory trust was created. While the doctrine of precatory trust is firmly established it is certainly looked upon with great disfavor. 2 Pom. Eq. Jur. Sec. 1017. The doctrine depends upon a presumption of law that a person using words of belief, desire, will, request, wish, hope, etc-., intended to give to those expressions the meaning of direction, command, etc. The doctrine is applicable to wills which are made in contemplation of death and not to deeds. In a will the testator must leave to others the execution of his wishes. He is obliged to substitute as it were the discretion of another for his own. If it is claimed that the deed in question was to serve the purpose of a will, the answer is that it was not a will, and I do. not believe in extending the doctrine of precatory trust. Even though the deed created a precatory trust it would contravene the contention of the real plaintiffs. By the deed the relatives within the second degree of consanguinity would be the cestuis que trustant, but counsel for the real plaintiffs rely upon parol proof to establish the trust in their behalf in common with Douglas R. Brown. This is directly contrary to every principle of law and equity. It is an attempt to vary a written instrument by parol proof, which manifestly cannot be done. 1 Perry on Trusts, 3rd p. 113, in note and case there cited; Irvine v. Sullivan, Law Rep. 8 Eq. 673.
“When parties have deliberately put their engagements into writing, in such terms as import a legal obligation, without any uncertainty as to the object or extent of such engagements, it is conclusively presumed that the whole engagement of the parties and the extent and manner of their undertaking was reduced to writing, and all oral testimony of a previous colloquim between the parties, or of conversation of declarations at the time when it was completed or afterwards, as it would tend in many instances to substitute a new and different contract from the one *154which was really agreed upon, to the prejudice, possibly of one of the parties, is rejected.” 1 Greenleaf Evi., 13th Ed., p. 321.
“The writing, it is true, may be read by the light of surrounding circumstances in order more perfectly to understand the intent and meaning of the parties, but as they have constituted the writing to be the only outward and visible expression of their meaning, no other toords are to be added to it, or substituted in its stead. The duty of the court in such cases is to ascertain, not what the parties may have secretly intended, as contradistinguished from what their words express, but what is the meaning of the words they have used.” Id. 322.
* * * “The rule excludes only parol evidence of the language of the parties, contradicting, varying or adding to that which is contained in the written instrument, and this because they have themselves committed to writing all which they deemed'necessary to give full expression to their meaning, and because of the mischiefs which would result if verbal testimony in such cases were received.” Id. p. 328.
The degrees of consanguinity should be computed according to the common law; but if it was intended to create a trust and it is uncertain under which rule the degrees are to be computed, and for this reason the deed to Smith is inoperative, the land must go to all of the heirs of Martha Swinton and not to the real plaintiffs.
The real plaintiffs in the second place, contend that in case no precatory trust was created, the facts and circumstances show a constructive trust. A constructive trust must under the circumstances in this case be established by actual fraud; there is no element of constructive fraud involved. If such a trust exists, it rests entirely upon a deliberate intent to cheat and defraud Martha Swinton when the deed was signed. To sustain this contention the evidence should be clear and convincing. 15 Am. & Eng. Ency. of Law, 1195; Lantry v. Lantry, 51 Ill. 458.
Instead of being convinced that there is actual fraud, I am convinced to the contrary. Counsel for the real plaintiffs state the case as strongly in their favor as it can be put. This is what they say, — “Now those whom she preferred, it is perfectly clear from the evidence in the case, were the five children already mentioned, so that it seems pretty clear that at the time W. James *155Smith called with reference to the property Miss Swinton’s idea was still as it had been for years past, that the property after her death should go to her five nephews and nieces.” I cannot consent to brand a man as a scoundrel upon any such theory. That it is “pretty clear,” according to the mind of counsel for the real-plaintiffs, that Miss Swinton’s idea was that the property after her death should go to her five nephews and nieces, is not sufficient. It must be clear. Many things might have happened between the time when she last spoke to any of her nieces and nephews in regard to the matter, and the execution of the deed, which was about one week, according to the view of the testimony most favorable to the real plaintiffs. Even if it were admitted that the testimony for the real plaintiffs in this regard be true, it would not necessarily follow that Miss Swinton had not changed her mind. She might have recognized her ingratitude towards Mr. Smith, as she saw her end approaching, and have been stricken with remorse at being the recipient of his bounty for all those twenty-three years, without recognizing him in any way at her death. She had no one who had any peculiar claims upon her but Mr. Smith. She was greatly indebted to him, and is it any wonder that she should want to return to him, when she thought she no longer had any use for it, the property which he had so generously given her. She could see that by giving it to her five nephews and nieces in all probability it would go from him forever,, and why should they have it? What had they done for her to counterbalance the services and generosity of Mr. Smith, not only towards her but towards the members of her family. Under the circumstances was he not the natural object of her bounty? She had every reason to believe that, owing to the almost paternal love he had shown for her nephews and nieces, he would give the property to them or to such of them as he thought most deserving when he should no longer need it I cannot bring myself to believe that this man who had been so good to the members of this family, had any intention in his heart to commit the fraud now attempted to be fastened upon him. It was Miss Swinton who urged the making of the deed — who represented the necessity for haste. The deed was executed in the light of day, *156with the full knowledge of the family. There was no attempt at concealment. Miss Swinton was in full possession of her mental faculties. It must be assumed that she was a woman of intelligence. She spoke English better than her native tongue. She took the deed and read it carefully over in the presence of at least one witness, and then, according to the statement of that witnéss whose testimony is relied upon by the real plaintiffs, she asked 'Smith, “What made you do it in this way? A. That is the only way I can stop a row, from being a row. Q. She did hot say anything? A. That is ail I heard. * * * Q. Did not Miss Swinton say to Mr. Smith, I want this to- gO' to the five children, or anything about the children? A. No, sir. Q. Were there no words about the children whatever? A. No, sir.” He kept the matter of the deed no secret. He spoke of it to Mr. Aldrich before and after it was signed. After the deed was signed he went for a notary, and it was duly acknowledged before him, as her free act and deed. It was signed July 28, 1891, and filed for record the next day, thus becoming public to the world.
The conduct of the real plaintiffs does not sustain their statements that there was to be a trust deed. They claim that it was perfectly understood, that there was to be a trust deed executed, in which they were to be the beneficiaries, yet not one of them makes any suggestion as to what it should contain. After it is executed not one of them ever inquires about it of Miss Swinton, nor makes any inquiries as to its terms. Miss Swinton herself only makes one allusion to it, according to the statement of Hattie N. Erown, who testifies that Miss Swinton said “I don’t like those papers, I don’t like them, but she supposed he knows best, that it will be all right, she hopes so.” I cannot understand how persons who claimed almost a vested right to property should be as remiss as the plaintiffs have been in this case. After the lips of Martha Swinton were sealed so that she could not vindicate her life-long friend and benefactor from the calumny to which he is now subjected, vigorous inquiry and search begins to be made, and immediate steps were taken to establish what the real plaintiffs claim to be their rights. Why this sudden activity after, *157why the apathy immediately prior to Miss Swinton’s death? The very language of Miss Swinton after the deed was signed as related by Hattie N. Brown if her testimony is true, should have produced immediate action. To me, the reputation of the living should not be blasted, nor the memory of the dead consigned to obloquy upon such a showing.
None of the witnesses for the plaintiffs, with the exception of Mahúna, testify to anything that toot place at the time of the execution of the deed, and the alleged fraud of Smith depends entirely upon assumption. All of the witnesses for the real plaintiffs are interested, with the exception of the plaintiff Henry S. Swinton, who, in his testimony disclaims all interest, and Mahuna. Mr. Swinton’s testimony is indefinite and unsatisfactory. There is nothing in the case which does not entitle Mr. Smith’s testimony to as much weight as any or all of the witnesses for the real plaintiffs, and he positively and categorically denies that any misrepresentations were made by him to Miss Swinton with the circumstances strongly in his favor. A few disconnected statements of his, partly words of the lawyer addressing questions to him, with reference to what was taking place in Miss Swinton’s mind as to her intentions, are apparently of great weight with the court in the establishment of a trust. The following is one of such questions, “So that at the time of making this deed to you she didn’t believe, and you didn’t give her to believe that you were seeking your own profit, or that you would take advantage of the absolute character of the deed in order to use the property for your own use? A. I don’t think she thought or dreamt it.” This question and answer must have been allowed through inadvertence. Mr. Smith could not possibly have known what was taking place in Miss Swinton’s mind, excepting as indicated by her conduct and words. His answer is not evidence. The question is misleading for the reason that it embraces several propositions which do not admit of one answer. The testimony elicited under such circumstances is to my mind, entitled to no consideration.
Mr. Smith’s testimony, taken as a whole, shows conclusively that the property was to be given to him and when he was *158through with the same, it was Miss Swinton’s wish that it should go to her relatives. This, undoubtedly, was the wish of Mr. Smith also, at that time.
I fail utterly to understand how a constructive trust can be grafted upon a deed in the very teeth of the express words of the deed itself. If there is to be a trust the court might possibly supply that which is omitted from the deed, but it ought not directly violate its provisions. The trust, if any trust exists, is not limited to the five nephews and nieces, but extends to all those within the second degree of consanguinity. It would be difficult to find a clearer case of varying a written instrument by parol testimony.
The question of undue influence does not arise in this case. There is no claim that Smith persuaded Miss Swinton to give the land to him, though she had intended to give it to her nieces and nephews, that is, that he over-persuaded her to abandon her intention to give it to them, and induced her to give it to him; but the contention is that the deed was one that would carry out her wishes when he knew that it did not express her wish at all.
The real plaintiffs now ask the court to declare a trust in their favor but there is no contention that the trust as established by the opinion of the court is anything like what Miss Swinton desired. There is no provision here as to the Browns; there is no provision with reference to the different members of the family having a homestead on the premises; there is no provision for Miss Swinton herself in case she had survived; there is no trustee to control the premises and protect the plaintiffs against each other, which was certainly Miss Swinton’s desire, else what would be the object of a trust deed? It is not to be presumed that Miss Swinton desired to have a trust deed just for the purpose of appointing a trustee merely with no powers; and she makes no objection when Smith replies to her “that is the only way I can stop a row.” The court in this instance declares a trust which to my mind violates the intention of Miss Swinton beyond any doubt. Even Mrs. Helen B. King- says of this important trust deed, “she (Miss Swinton) didn’t name the proposed trustee * * * she ¿idn’t mention the tetras or any of the terms *159of the proposed trust.” Mrs. Aldrich nullifies to a large extent all of her testimony with reference to the trust deed when she says “She told me to step in at Mr. Smith’s on my way home and tell him to hurry up with the paper” and then as though she had forgotten what she was to say, she adds, “with the deed of trust.” In another part of her testimony she states “I told Mr. Smith to hurry up with the papers. * * * Q. Are you sure that you used that term to Mr. Smith when you went to see him first, that your aunt wanted him to hurry up with the deed of trust? A. Yes I said a deed of trust or as she calls it or something like that, I used the words anyway. The Court: What did you say to Mr. Smith? A. I said my aunt wants you to hurry up with the deed of trust or something like that.” Such indefinite testimony tends to throw discredit upon the contention that there was to be a deed of trust rather than to support such contention.
A question has arisen in this case with reference to the parents of Douglas K. Brown one of the present defendants. He claims to be the son of Martha Swinton. This issue, it seems to me, should be tried and disposed of before any decision can be given upon the merits of this case. If his contention is true it discredits entirely the testimony of the real plaintiffs in the case. If the deed contained language sufficient to create a precatory trust, and such a trust could be created by a deed, all the relatives within the second degree and not the real plaintiffs are entitled to the benefit of a decree setting aside the deed, but I have in this opinion given my reasons why I do not consider a precatory trust was created.
I therefore respectfully dissent from the opinion of the Court.